El Juez Asociado Señor Texidor,
emitió la opinión deí tribunal.
*340En nn oaso civil ante la Corte de Distrito de San Juan, la demandada, Central. Vannina, presentó nna moción en la que alegó, entre otros extremos, que en los libros de la corporación figuraba una partida de $23,170, por concepto de gratificaciones a empleados y oficiales de la misma corpo-ración, por acuerdo de la junta directiva y de la junta general de accionistas, acuerdos que se tomaron a condición de que si se vendían los azúcares al alto precio que babían alcan-zado, tal cantidad se destinaba a dicbo fin, y siempre a juicio de la junta de directores; el azúcar se vendió a bajo precio, produciendo perjuicios a la corporación; y el board de directores acordó eliminar de los libros la referida partida; por lo que se pedía a la corte ordenara que los síndicos procedieran a practicar en los libros de la corporación las operaciones necesarias.
. A esa moción se opusieron Eduardo E. Saldaña, Arturo B. Echevarría, Juan Ramos, Mateo Bartolomey, Fido Fran-eesclii, José Rocafort, Nicolás Torres y Juan Vilá, a cuyo favor estaban consignadas ciertas sumas, dentro de la partida expresada, alegando que tenían sus créditos en concepto de bonificaciones por la zafra que terminó en julio de 1920, según acuerdo de la junta de directores aprobado por la. de accio-nistas de 14 de agosto de 1920, resolución que lia permane-cido en fuerza y que es obligatoria para la corporación; que esas bonificaciones fueron ofrecidas antes de terminar la zafra de 1920, y por ello los abora opositores trabajaron durante un período de tal zafra, y consideraron la bonifica-ción como una parte de su sueldo, y como un contrato; que .esos créditos son preferentes; que en 29 de febrero de 1924, la junta de directores de la Central Vannina tomó el acuerdo de saldar tal cuenta de bonificaciones, y que se eliminara de los libros la partida, acuerdo ilegal, porque la junta de direc-tores carece de facultades para dejar sin efecto el de la general de accionistas; que niegan que el acuerdo de boni-ficación fuera bajo la condición de que los azúcares se ven-dieran al alto precio aludido; que sobre esas bonificaciones *341el compareciente Echevarría, que era entonces cajero de la corporación, ha hecho adelantos de sumas que ahora tendría que pagar de su peculio.
La corte, en resolución de 27 de mayo de 1924, no auto-rizó la eliminación de la partida, reservándose para resolver en el fondo, en cuanto a la justicia de las reclamaciones que se hicieron.
En 16 de marzo de 1925 los antes citados señores Sal-daña, Echevarría, liamos, Bartolomey, Franceschi, B-oca-fort, Torres y Vilá, acudieron a la corte y pidieron discusión y consideración de las reclamaciones presentadas.
Aparece en récord, radicada en corte, una estipulación de las partes, Central Vannina, y los peticionarios Saldaña y demás antes nombrados, ambos por sus abogados, en la que convienen en los hechos esenciales del caso, en la si-guiente forma:
“I.- — -Acepta el síndico que los peticionarios referidos han presen-tado oportunamente y por conducto del referido síndico sus reclama-ciones contra la demandada Central Vannina, Inc., en el caso pen-diente ante esta Corte No. 3297 sobre administración judicial y otros extremos.
“II. — Que las reclamaciones de dichos señores se contraen al pago de las bonificaciones correspondientes a la zafra del año 1919 al 1920 aprobadas en junta general de accionistas de la Central Vannina, Inc., celebrada en 14 de agosto de 1920, según acuerdo que en su parte dispositiva dice así:
“ ‘Bióse cuenta con la planilla de los funcionarios, personal y em-pleados para el próximo año con los sueldos asignados a cada uno, a contar del 1ro. de julio próximo pasado, y gratificaciones por el pa-sado que dice así:

“ ‘Gratificaciones

“ ‘Eduardo Saldaña_$3, 000. 00
“‘Arturo Echevarría_ 600.00
“‘Nicolás Torres_ 260.00
“‘José Rocafort_ 220.00
“ ‘Juan Vilá_ 101.00
y se acordó aprobarla en todas sus partes.’
*342“III. — Que en septiembre 15 de 1921 se aprobó asimismo por la junta general de accionistas de la Central Vannina, Inc., el siguiente acuerdo:
“ ‘Dióse por el Secretario lectura dél acta anterior y fué apro-bada, pero aclarando el acuerdo que contiene el particular 4to. de dicha acta sobre sueldos y gratificaciones al personal y empleados, ha-ciendo constar que la cantidad de $23,170.00 que importan las gratifi-caciones aludidas fué cancelada para ser satisfecha cuando a juicio del Board de Directores de la corporación esté en situación econó-mica adecuada, de modo que los recursos de que pueda disponer le permitan cumplir sin perjuicio de las obligaciones ordinarias de la corporación tal acto de generosidad, hoy imposible de realizar debido al quebranto experimentado en la venta de azúcares de la cosecha pa-sada y a la pérdida sufrida en la zafra de este año.’
“IV. — Que los solicitantes fueron .notificados del acuerdo prime-ramente citado antes de la terminación de la zafra del año 1919 al 1920, unos por don Damián Monserrat, Presidente de la corporación, y otros por el señor Vicente Antonetti, administrador general de la Central Vannina, y que los peticionarios aceptaron las notificaciones y actuaron durante el resto de la zafra bajo la creencia de que las prometidas bonificaciones les serían satisfechas.
“V. — Que las bonificaciones referidas se aprobaron porque a juicio de los directores y de los accionistas de la Central Vannina, Inc., los servicios prestados por los empleados referidos habían sido muy sa-tisfactorios y existía una ganancia razonable que hacía permisible la concesión de dichas bonificaciones.
“VI. — Que en la memoria sometida a la Junta General de Ac-cionistas de la Central Vannina, Inc., en 14 de agosto de 1920 por los directores de dicha corporación, bajo el estado No. 3 sobre ‘balance de la liquidación de la zafra de 1919 a 1920’ aparece como balance o beneficio la suma de $804,478.39 y en.el estado No. 4 también incluido en dicha memoria aparece como beneficio líquido en dicha zafra la suma de $776,079.38. Que este balance representaba en la fecha .en que se practicó dicha memoria el valor en el mercado de en-tonces de los azúcares propiedad .de la Central Vannina, Inc., que no estaban vendidos; y como cuestión de hecho y debido al súbito des-censo del precio del azúcar la zafra de 1919 a 1920 produjo sola-mente una pequeña ganancia que trajo como resultado la presente sindicatura.
“VII. — Que a los efectos de fijar y conceder bonificaciones a sus empleados la Central Vannina, Inc., toma por lo regular en conside-*343ración juntamente con los buenos servicios prestados por dichos em-pleados, el mayor o menor precio a que se venda el azúcar producido y ios beneficios generales obtenidos.
“VII. — Que de acuerdo con los ‘By-Laws’ de la Central Van-nina, Inc., los directores de dicha corporación no tienen facultades para conceder gratificaciones a los empleados de Central Vannina, Inc., sin el consentimiento de la Junta General de Accionistas de dicha corporación. ’ ’
A nuestro entender esta estipulación tiene una impor-tancia capital en el caso. Ella fija los hechos que las partes admiten como si fueran prohados; y sobre esa base de hecho toca a la corte aplicar la ley.
En 4 de diciembre de 1925 Eduardo Saldaña y los demás . citados pidieron una nueva vista para que se resolviera acerca de sus reclamaciones, a cuya petición se opuso el síndico de la Central Vannina. Y en 9 de julio de 1927 se dictó por la Corte de Distrito de San Juan una resolución en el caso declarando que los peticionarios no tenían causa de acción para reclamar sus gratificaciones que eran una dona-ción y no se había demostrado que se hubiera notificado en forma a los donatarios y que éstos hubieran aceptado por escrito, y ordenando se eliminara de los libros de contabilidad de la Central Vannina la partida por dichas gratificaciones ascendente a $23,170. Apelaron de esta resolución Eduardo Saldaña y los demás interesados en 20 de julio de 1927.
En 28 de julio de 1927 los mismos Eduardo Saldaña, Echevarría y Ramos, Bartolomey y demás antes citados pre-sentaron una moción de reconsideración ante la misma Corte de Distrito de San Juan para que no se eliminara de los libros la referida partida de $23,170; tal moción fué vista el 9 de septiembre de 1927 compareciendo las partes y argumen-tando la Central Vannina que existiendo pendiente una ape-lación no debía considerarse la moción presentada por falta de jurisdicción.
Resolviendo la moción de reconsideración la corte en 27 de septiembre de 1927 declaró que las partidas que sumaban *344la antes citada suma deben quedar en los libros sujetos al pago en la misma forma que las demás deudas ordinarias de la corporación.
Y contra esta resolución apeló en 5 de octubre de 1927 el síndico de la Central Vannina. Esta es la apelación pen-diente ante nosotros.
 El apelante señala tres errores que estudiaremos. El primero se formula así:
“La corte cometió error al declarar sin. lugar la petición de Central Vannina, Inc., de que se cancelaran las donaciones ascendentes a. $23,170, ya que dichas donaciones no fueron aceptadas por los opo-sitores y por tanto éstos no tienen derecho a cobrar, aun en el caso de que el acuerdo del board; de directores de 29 de febrero de 1924 fuese nulo.”
No creemos que pueda legalmente discutirse aquí la cuestión de aceptación válida de la donación.
Ante todo, bay en autos una estipulación de las partes, en la que, entre otros extremos, aparece que la existencia de las bonificaciones fue notificada a los interesados, y éstos aceptaron las notificaciones y actuaron durante la zafra bajo la creencia de que tales bonificaciones les serían satisfecbas.
La ley define la donación así:
Artículo 625, Código Civil: “La donación es un acto de libera-lidad por el cual una persona dispone gratuitamente de una cosa en favor de otra que la acepta.”
Las notas características y esenciales de la donación, son la liberalidad del donante, y la gratuidad del acto. Si aquella liberalidad tiene una compensación, y desaparece también la gratuidad, no bay donación, en su legítimo sentido.
Es cierto que entre las donaciones aparecen las remune-ratorias, en las que la causa está constituida por los ser-vicios prestados al donante (Art. 627 a, Código Civil).' Pero debe notarse que siempre se trata de servicios prestadols que no tengan el carácter de deudas exigibles. Aquí, si se trató de servicios ya prestados, ellos tenían el carácter de retri-*345buíbles, en una cantidad que se pudo aumentar sin que se cayera en la donación; y si se trataba de los servicios a prestar en la zafra, la bonificación no era más que un aumento de la retribución del servicio y no un acto de liberalidad, y una prestación gratuita.
Pero de todas formas, por la estipulación de que antes hablamos, se hace claro- que la declaración de bonificaciones se hizo, que se notificó a los interesados, y que ellos aceptaron la notificación, frase esta última que no tiene otro contenido lógico y legal que el de aceptación de la donación. Buena y suficiente fué, para la Central Vannina, esa aceptación, y ello se muestra, en la manera de proceder de la junta general de accionistas cuando en 15 de septiembre de 1921, adopta el acuerdo que dice:
“Dióse por el Secretario lectura del acta anterior y fué aprobada, pero aclarando el acuerdo que contiene el particualr 4to. de dicha acta sobre sueldos y gratificaciones al personal y empleados, haciendo constar que la cantidad de $23,170.00 que importan las gratificaciones aludidas fué cancelada para ser satisfecha cuando a juicio del Board de Directores de la corporación esté en situación económica adecuada, de modo que los recursos de que pueda disponer le permitan cumplir sin perjuicio de las obligaciones ordinarias de la corporación tal acto de generosidad, hoy imposible de realizar debido al quebranto expe-rimentado en la venta de azúcares de la cosecha pasada y a la pér-dida sufrida en la zafra -de este año. ’ ’
En esa fecha, algo más de un año después de concedida la bonificación, se modifica por la junta general de accionistas en cuanto a la época en que se ha de pagar; y al hacer esto, se'confirma la bonificación, que es ya un hecho indiscutible.
Aplícase aquí la cita de Manresa en el comentario al Código Civil Español, página 79, Tomo 5, cuarta edición. Dice:
“(c) Las participaciones que suelen dar los comerciantes a sus factores y dependientes en los productos de sus empresas mercantiles o de alguna determinada, dice en su primer considerando la sentencia de 16 de febrero de 1899, no constituyen donación, en la acepción legal de la palabra, porque no tienen su causa en una liberalidad, sino *346que antes bien obedece a un móvil interesado, cual es el de recabar por el estímulo de la ganancia la cooperación más activa e inteli-gente que la que humanamente puede esperarse de la retribución fija, no acompañada de futuras, aunque aleatorias, ventajas.”
Esas son, en efecto, las palabras del Tribunal Supremo de España en la citada sentencia en un recurso de casación en pleito entre Doña Josefa de Manzanedo y Don Santiago Áriestoy. Y en ese caso también se alegó que no constaba la aceptación de la donación; pero el tribunal'resolvió que lo que se designaba por la demandada como donación, no lo era.
En este caso ante nos, tampoco bay una donación por el mismo motivo de no tratarse de un acto de pura liberalidad o desprendimiento.
No queremos que pase desapercibido algo que es extraño y poco corriente. En la copia de la estipulación de las partes ante la corte de distrito, de la cláusula IV, aparece que los empleados de que se trata fueron notificados del acuerdo por el que se les bacía la bonificación, y “aceptaron las notifica-ciones.” Este mismo término se repite en la copia de reso-lución de la corte en 9 de julio de 1927; y asimismo aparece en el alegato de los apelantes. En el alegato de los apelados aparece de otro modo: “que los peticionarios aceptaron las bonificaciones, y actuaron.”
No es fácil encontrar un, sentido lógico a la frase “acep-taron las notificaciones”, ya que la notificación es algo que no tiene que aceptarse o rechazarse. Si bay una duda sería para interpretarla en el sentido de que se aceptaron las bonificaciones. Pero de cualquier forma, no habiendo una donación esa materia de aceptación pierde todo interés.
Se alega que la corte erró al declarar que el acuerdo de 29 de febrero' de 1924 no podía sostenerse, y que estaba en vigor el de 14 de agosto de 1920.
El acuerdo de la junta general de accionistas en 14 de agosto de 1920 fué así:
*347“Dióse cuenta con la planilla de los funcionarios, personal y em-pleados para el próximo año con los sueldos asignados a cada uno, a contar del Im de julio próximo pasado, y gratificaciones por el pasado que dice así:

“Gratificaciones

“Eduardo Saldaña_$3,000.00
“Arturo Echevarría_ 600.00
“Nieolás Torres_ 260.00
1 ‘ José Eocafort_ 220. 00
“Juan Yilá_ 101. 00
y se acordó aprobarla en todas sus partes.”
En 15 de septiembre de 1921, la junta general de accio-nistas tomó otro acuerdo que aparece copiado en la estipula-ción que se ha transcrito; y el 29 de abril de 1924, el board o junta de directores acuerda dar por saldada la cuenta de gratificaciones, en razón a las circunstancias, y declarando que esas gratificaciones se habían hecho a título gratuito y condicional, siempre que el producto de la venta de azúcares de la zafra de 1920 lo permitiera.
Ahora, en este caso, se sostiene que los directores tenían facultad para actuar como quisieran y dejar sin efecto las bonificaciones acordadas por la junta general de accionistas.
Es de notar que la junta general de accionistas no ha establecido, por lo que aparece de autos, que la concesión de bonificaciones dependa del precio que obtengan los azúcares de la zafra de 1920; esto lo dice el acuerdo de la junta de-directores, pero no lo encontramos comprobado.
Hay que tener en cuenta que en 15 de septiembre de 1921, la situación es ésta: Se han establecido las bonificaciones; no se han pagado; parece que no hay fondos para pagarlas; In junta de accionistas emplea las palabras “se cancelan,” pero dice que para ser satisfechas cuando, a juicio del board de directores, la corporación esté en condiciones económicas favorables para pagarlas, lo que, lejos de cancelar las boni-ficaciones, las confirma, condicionando el tiempo para el pago. Y la junta de directores, en vez de seguir lo acordado por la corporación, declara extinguidas las bonificaciones.
*348Se lian hecho numerosas citas, que no encontramos de la aplicación con que las quiere presentar la apelante. El poder de la junta de directores para llevar los negocios de la cor-poración es amplio, sin duda alguna; pero no hasta el ex-tremo de aniquilar la voluntad de los accionistas declarada en junta general.
En nuestra ley de corporaciones privadas se dice:
“Art. 11. Los negocios de toda corporación serán manejados por sus directores, cada uno de los cuales, deberá ser, en el momento de su elección, accionista de buena fe,' de la corporación . . . . ”
Es indudable que se confiere a los directores un gran poder para administrar; y a éste se refieren casi todas las autoridades que se nos citan. Pero no se les da el poder de destruir lo resuelto por la corporación misma por los acuerdos de su junta de accionistas. No aun creemos que puede una junta de directores, que son accionistas, destruir un acuerdo de la junta general de accionistas, en la que habló la corpo-ración entera.
En cuanto al tercer señalamiento de error, en el sentido de que lo fué el que la corte reconsiderara su resolución de 9 de julio de 1927, y dictara otra distinta, cuando los opositores habían ya apelado de la primera, no encontramos que tal error exista.
El amplísimo precepto del artículo 140 del Código de Enjuiciamiento Civil, faculta a las cortes para determina-ciones de esa clase. Más que los términos del mismo que la apelante cita, es de tener en cuenta el sentido y el espíritu del precepto.
En el caso Pérez v. Corte de Distrito, Honorable Carlos Llauger, 39 D.P.R. 130, hemos dicho:
“El motivo que tuvo la corte de distrito para negarse a reconsi-derar su sentencia declarando a la demandante ‘desistida y abando-nada de su acción’ fué el creer que había perdido su jurisdicción por haber transcurrido el término en que la sentencia fué dictada.
“No estamos conformes. Aunque la petición de la demandante *349se titula de reconsideración y aunque en ella no se cita el artículo 140 del Código de Enjuicia,miento Civil, es lo cierto que de ella se deduce que el poder que tal artículo confiere fué el que se pidió a la corte que ejercitara. La misma corte de distrito expresa en su reso-lución negando la reconsideración que cuando dictó su sentencia por abandono no conocía la existencia de la moción de la demandante pi-diéndole que resuelta la excepción previa en su contra dictara sen-tencia para poder apelar. ¿Se quiere un caso más claro de inad-vertencia?”

No existe ninguno de los errores señalados, por lo que debe confirmarse la resolución apelada.